Opinion by
Mr. Chief Justice Paxson,
This was a suit in the court below by the vendor of real estate against the vendee to recover the unpaid purchase money. The plaintiff was a married woman, and the suit was brought in the name of her husband and herself, but in her right. It was tried below upon an erroneous theory, involving a large amount of testimony, and consuming a great deal of time to little purpose. The principal defence was that the property did not belong to Mrs. Reed, but to her husband, and that Mrs. Reed’s claim upon it was in violation of the rights of her husband’s creditors. This resulted in the examination of many matters that had no relevancy to the issue.
The first specification alleges that the court below erred in affirming the defendant’s second point. The point is as follows: “ If Klaus, the defendant, arranged to buy this property from Mr. Reed, supposing it to belong to him, and having no notice of any claim or interest therein in Mrs. Reed, then Mrs. Reed cannot recover in this action.”
The error in affirming this point was manifest. It is difficult to see of what possible interest it was to the defendant to whom the money should go. In any event, he was bound to pay the purchase money due to some one, and as both Mr. and Mrs. Reed testified that the property belonged to the latter, payment to her would protect him in any event. It matters not that the defendant supposed the property to have belonged to Mr. Reed. If, in point of fact, it belonged to his wife, the defendant would be bound to pay the purchase money to her when that fact was disclosed. He would only be protected so far as he had paid it to Mr. Reed without notice of the wife’s claim ; but the point goes further than this, and rules that if the purchase money was unpaid, the fact that Mr. Reed did not disclose the fact of his wife’s interest to the defendant would have entitled Mr. Reed to the purchase money, even against the claim of his wife, the real owner.
It was also error to affirm the defendant’s second point. See *347second specification. The effect of this was to rule that if the defendant had no knowledge or notice that Mrs. Reed was the owner when he bought the property in question, she would not be entitled to recover.
The same error is to be found in that portion of the charge of the learned judge contained in the eighth specification. He held that Mrs. Reed must not only show that she was the bonafide beneficial owner, but that the defendant ought to have had knowledge or notice of such ownership. This was error. It does not matter whether the defendant had such knowledge or not, so far as the balance of the unpaid purchase money is concerned. The bringing of this suit was notice. As before observed, if he has paid any portion of it to the husband under the belief that he was the owner, and without notice of the wife’s claim, he would be protected to that extent, but no further.
The ninth specification is not assigned according to rule, and will not be considered.
The tenth specification is sustained. We are unable to understand what the suspension of the Allegheny Trust Company in 1875 had to do with the issue before the court. The inquiry was wholly irrelevant, and the testimony should have been excluded. For a similar reason the eleventh, twelfth, thirteenth, fourteenth, fifteenth, sixteenth, seventeenth and eighteenth specifications are sustained. If the case at bar had been a contest between appellant and her husband’s creditors there would have been more reason for the admission of this testimony. The issue presented, as before observed, was one between vendor and vendee in an action for purchase money.
We also sustain the nineteenth specification. The case was tried upon an erroneous theory, and we think that the charge taken as a whole was calculated to mislead the jury.
The judgment is reversed, and a venire facias de novo awarded.